Citation Nr: 0822700	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include generalized anxiety disorder and 
intermittent explosive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which, in pertinent part, denied entitlement to 
service connection for a generalized anxiety disorder, 
claimed as stress and anger problems, right knee degenerative 
joint disease, and a rash of the right and left hands.  

In July 2007 the Board remanded the veteran's current claim 
for additional development.  

Following the Board's July 2007 remand, in a January 2008 
rating decision the RO granted service connection for right 
knee degenerative joint disease and bilateral dyshidrotic 
eczema of the hands.  Because the veteran was granted the 
full benefit he sought, his claims for service connection for 
right knee degenerative joint disease and a bilateral hand 
rash are no longer on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The issue has been re-characterized to comport to the medical 
evidence of record.


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the veteran currently has a psychiatric 
disability, to include generalized anxiety disorder and 
intermittent explosive disorder.


CONCLUSION OF LAW

A psychiatric disability, to include generalized anxiety 
disorder and intermittent explosive disorder, was not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004, and post-adjudication notice by 
letters dated in July 2005, March 2006, and August 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  
No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a psychiatric 
examination and opinion as to the existence of the claimed 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a psychiatric 
disability, to include generalized anxiety disorder and 
intermittent explosive disorder.  He originally claimed 
service connection for anger problems and stress.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records (SMRs) indicate that during service 
the veteran attended mental health group therapy on nine 
different occasions between April 1988 and May 1989.  A 
September 1988 SMR notes that the veteran was seen for an 
adjustment reaction to divorce, and an assessment of 
adjustment disorder with depressed mood was given.  A 
January1990 SMR notes that the veteran's adjustment disorder 
was resolving and that he had no suicidal or homicidal 
ideation.

VA treatment records dated in July 1999 note that the veteran 
was assessed with fatigue secondary to poor sleep secondary 
to anxiety.  December 2004 VA treatment records note an 
assessment of intermittent explosive disorder.  January and 
February 2005 mental health group therapy notes indicate that 
the veteran participated in anger management group therapy.  
January 2005 VA psychological records indicate that, 
following testing, the veteran was assessed with rule out 
intermittent explosive disorder.

A VA psychiatric examination was conducted in August 2007.  
The examiner reviewed the veteran's claim file and medical 
records.  The veteran's visits to mental health and 
participation in group therapy during service were noted, as 
was his January 2005 VA psychological testing.  A diagnosis 
of a history of possible intermittent explosive disorder was 
given and the examiner noted that the information the veteran 
gave during the examination did not show any significant 
symptoms or signs warranting a diagnosis on Axis I.  

The Board accepts the veteran's statements regarding his own 
subjective mental impressions that he experienced during and 
after service, however he is not qualified to diagnosis a 
particular disability or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The negative evidence in this case outweighs the positive.  
Although the July 1999 and December 2004 VA treatment records 
note assessments of anxiety and intermittent explosive 
disorder, respectively, the treating clinicians did not 
provide a rationale for their diagnoses and did not review 
the veteran's claims file.  In contrast, the physician who 
conducted the August 2007 VA examination reviewed the 
evidence of record, including the veteran's claim file and 
current medical records, examined the veteran, and provided a 
detailed rationale for his opinion.  

The August 2007 VA examination report is of the greatest 
probative value in light of the physician having reviewed the 
evidence, thoroughly discussed the evidence, and examined the 
veteran.  See Owens v. Brown, 7 Vet App. 429, 433 (1995) (the 
opinion of the physician that is based on a review of the 
entire record is of greater probative value than an opinion 
based solely on the veteran's reported history).  Although 
the veteran's lay assertions and the VA treatment reports of 
record have been considered, they do not outweigh the August 
2007 VA examination report, which shows that although the 
veteran may have previously had a history of intermittent 
explosive disorder, he does not have a current psychiatric 
disability.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the claim, there 
is no doubt to be resolved, and service connection for a 
psychiatric disability, to include generalized anxiety 
disorder and intermittent explosive disorder, is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include generalized anxiety disorder and 
intermittent explosive disorder is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


